Order entered February 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00058-CR
                                       No. 05-13-00059-CR

                                 WILLIAM SNOW, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-35377-S & F11-35664-S

                                             ORDER
       The Court has before it a Motion to Abate the appeal due to the death of William Snow that

was filed on February 19, 2014 by Snow’s counsel. Snow’s counsel represents in the motion that

correspondence to Snow was returned with the notation he was deceased. Attached to the motion is

an affidavit from the probation officer of the 282nd Judicial District Court stating records from the

Dallas County Probation Office indicate it received a copy of Snow’s death certification.

Accordingly, pursuant to Texas Rule of Appellate Procedure 7.1(a)(2), we PERMANENTLY

ABATE this appeal. See TEX. R. APP. P. 7.1(a)(2).

                                                       /s/    ROBERT M. FILLMORE
                                                              JUSTICE